Opinion of the Court
ROBERT E. Quinn, Chief Judge:
At his trial by special court-martial for larceny, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921, the accused objected to the admission in evidence of his pretrial confession on the ground that it was obtained by coercion and threats. After testimony on the issue was- taken, his objection was overruled. However, the court members were not instructed that they could consider the question of the voluntariness of the confession in their deliberations on the findings.
On review, a divided board of review concluded it was error to fail to instruct on the issue of voluntariness, but that the error was not prejudicial because the other evidence of guilt was compelling. In view of our decision in United States v Williams, 7 USCMA 434, 22 CMR 224, the latter part of the board of review’s holding is erroneous. Accordingly, the decision of the board of review is reversed, and the findings of guilty and the sentence are set aside. A rehearing may be ordered.
Judge FERGUSON concurs.